   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 1 of 15 PageID #:913




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



LATRINA COTHRON, Individually                   )
and on behalf of similarly situated             )
individuals,                                    )
                                                )
               Plaintiff,                       )       No. 19 CV 00382
                                                )
               v.                               )       Judge John J. Tharp, Jr.
                                                )
WHITE CASTLE SYSTEM, INC.                       )
D/B/A WHITE CASTLE,                             )
                                                )
               Defendant.

                             MEMORANDUM OPINION AND ORDER

       Despite numerous recent suits concerning Illinois’ Biometric Information Privacy Act

(BIPA), important questions of statutory interpretation remain unresolved. This case presents two

such questions: what acts violate BIPA Section 15(b) and Section 15(d) and when do claims

premised on such violations accrue? Plaintiff Latrina Cothron alleges that, in 2007, her employer,

White Castle System, Inc. (“White Castle”), implemented a system that involved capturing her

fingerprint data and disclosing it to third parties. After BIPA’s enactment in mid-2008, White

Castle continued to operate its system but did not obtain the newly required consent of its

employees, thereby violating BIPA Section 15(b) and Section 15(d).1 White Castle has moved for

judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c), arguing that Ms.

Cothron’s claims accrued in 2008 and are therefore barred by the statute of limitations. Because



       1
         Ms. Cothron’s second amended complaint included alleged violations of Section 15(a),
but the Court dismissed her claims under that provision for lack of Article III standing. See Mem.
Op. Order 5-6, ECF No. 117.
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 2 of 15 PageID #:914




the Court finds that Ms. Cothron’s claims under both Section 15(b) and Section 15(d) are timely,

White Castle’s motion is denied.

                                           BACKGROUND2

       The facts set forth below are largely the same as those described in the Court’s prior opinion

in this case. See Mem. Op. Order 2-3, ECF No. 117. Latrina Cothron began working for White

Castle in 2004 and is still employed by the restaurant-chain as a manager. Sec. Am. Compl. ¶ 39,

ECF No. 44. Roughly three years after Ms. Cothron was hired, White Castle introduced a

fingerprint-based computer system that required Ms. Cothron, as a condition of continued

employment, to scan and register her fingerprint in order “to access the computer as a manager

and access her paystubs as an hourly employee.” Id. ¶ 40. According to Ms. Cothron, White

Castle’s system involved transferring the fingerprints to two third-party vendors—Cross Match

and Digital Persona—as well as storing the fingerprints at other separately owned and operated

data-storage facilities. Id. ¶¶ 28-31. Perhaps unsurprisingly—given that the Illinois Biometric

Information Privacy Act (“BIPA”) did not exist yet—White Castle did not receive a written release

from Ms. Cothron to collect her fingerprints or to transfer them to third parties before

implementing the system. Id. ¶ 41.

       When the Illinois legislature enacted BIPA in mid-2008, the legal landscape changed but

White Castle’s practices did not—at least not for roughly ten years. Id. ¶¶ 27-28. White Castle

continued to use its fingerprint system in the years following BIPA’s passage and continued to

disseminate that data to the same third parties. Id. ¶¶ 28-31. It was not until October 2018 that



       2
          On a motion for judgment on the pleadings, the Court must accept all well-pleaded facts
in the second amended complaint as true and draw all permissible inferences in favor of the
plaintiffs. Pisciotta v. Old Nat. Bancorp, 499 F.3d 629, 633 (7th Cir. 2007).
                                                     2
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 3 of 15 PageID #:915




White Castle provided Ms. Cothron with the required disclosures or a consent form. Id. ¶¶ 45, 48-

49. On December 6, 2018, Ms. Cothron filed her class action complaint in the Circuit Court of

Cook County, Illinois and the case was subsequently removed to this Court by Cross Match

Technologies, Inc. (since dismissed from the case). Mot. J. Pleadings 2, ECF No. 120. After the

Court denied White Castle’s motion to dismiss Ms. Cothron’s second amended complaint, White

Castle filed an answer. Id. In the answer, White Castle raised a statute of limitations defense and

subsequently moved for judgment on the pleadings on that basis. Id.

                                               DISCUSSION

        A motion for judgment on the pleadings under Rule 12(c) is evaluated using the same

standard as a motion to dismiss under Rule 12(b)(6): to survive the motion, “a complaint must

state a claim to relief that is plausible on its face.” Bishop v. Air Line Pilots Ass’n, Int’l, 900 F.3d

388, 397 (7th Cir. 2018) (citations omitted). A claim has “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Wagner v. Teva Pharm. USA, Inc., 840 F.3d 355, 358 (7th Cir.

2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In assessing a motion for judgment

on the pleadings, the Court draws “all reasonable inferences and facts in favor of the nonmovant,

but need not accept as true any legal assertions.” Id. Ms. Cothron provides two arguments for

rejecting White Castle’s statute of limitations defense: first, that White Castle waived its statute of

limitations defense by not asserting it in its previously filed motion to dismiss; second, that her

claims are timely.

        I. Waiver

        In making her waiver argument, Ms. Cothron ignores the basic framework provided by the

Federal Rules of Civil Procedure as well as the language of Rule 12(g)(2), on which she relies.
                                                       3
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 4 of 15 PageID #:916




The Rules provide that a defendant may respond to a complaint by filing a responsive pleading or,

alternatively, by filing a motion to dismiss under Rule 12(b). Fed. R. Civ. P. 12(a). A Rule 12(b)

motion, which must be made before a responsive pleading, is the proper vehicle for challenging

the sufficiency of the complaint. Fed. R. Civ. P. 12(b). And White Castle, in its previously filed

motion to dismiss, properly raised arguments under Rule 12(b)(6) that targeted the sufficiency of

the complaint. Affirmative defenses (such as the defense of statute of limitations), on the other

hand, are “external” to the complaint. Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687,

690 n.1 (7th Cir. 2012). Per Rule 8(c), the proper time to identify affirmative defenses is in a

defendant’s responsive pleading. Fed. R. Civ. P. 8(c). Then, “[a]fter pleadings are closed,” a party

may subsequently file a motion for judgment on the pleadings and seek judgment based on the

previously raised affirmative defense. Fed. R. Civ. P. 12(c). In keeping with these rules, the

Seventh Circuit has “repeatedly cautioned that the proper heading for such motions is Rule 12(c).”

Brownmark Films LLC, 682 F.3d at 690 n.1; see also Burton v. Ghosh, 2020 WL 3045954, at *3

(7th Cir. 2020) (“The proper way to seek a dismissal based on an affirmative defense under most

circumstances is not to move to dismiss under Rule 12(b)(6) for failure to state a claim. Rather,

the defendant should answer and then move under Rule 12(c) for judgment on the pleadings.”

(citation omitted)). Contrary to Ms. Cothron’s argument, White Castle did not waive its right to

assert a statute of limitations defense in a motion for judgment on the pleadings; Rule 12(g)(2)

expressly states that its limitation on further motions is applicable “except as provided in Rule

12(h)(2).” And Rule 12(h)(2)(B), in turn, expressly provides that failure to state a claim may be

raised “by a motion under Rule 12(c)”—a motion which, again, may only be made “after the




                                                     4
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 5 of 15 PageID #:917




pleadings are closed.”3 Far from having waived its statute of limitations defense, White Castle has

raised the affirmative defense at precisely the procedural posture envisioned by the Rules. Ms.

Cothron’s argument to the contrary is entirely off-base.

        II. Timeliness

        Ms. Cothron’s second argument for denying the motion—that, considered on the merits,

White Castle’s statute of limitations defense fails—is substantially stronger; indeed, the Court

concludes that it is correct. A statute of limitations defense is an argument about the timeliness of

a claim, and timeliness is a function of both the accrual date of a cause of action and the applicable

statute of limitations. Nonetheless, in asserting its defense, White Castle limits itself to the issue

of accrual and the Court does the same. See Reply Br. 5 n.2, ECF No. 124 (“White Castle has

argued that Plaintiff’s claims are untimely no matter what statute of limitations applies. Should the

Court wish to determine the applicable limitations period, White Castle requests additional briefing

on the issue.”).4



        3
            See 5C FED. PRAC. & PROC. CIV. § 1392 (3d ed.):
                 The operation of Rule 12(h)(2) is relatively simple. The three
                 defenses protected by the rule may be asserted by motion before
                 serving a responsive pleading. Unlike the Rule 12(h)(1) defenses,
                 however, if a party makes a preliminary motion under Rule 12 and
                 fails to include one of the Rule 12(h)(2) objections, she has not
                 waived it, even though, under Rule 12(g), the party may not assert
                 the defense by a second pre-answer motion. As the rule explicitly
                 provides, a defending litigant also may interpose any of the Rule
                 12(h)(2) defenses in the responsive pleading or in any pleading
                 permitted or ordered by the court under Rule 7(a). Moreover, even
                 if these defenses are not interposed in any pleading, they may be the
                 subject of a motion under Rule 12(c) for judgment on the pleadings
                 or of a motion to dismiss at trial.
        4
         As noted, the Court accepts, for present purposes, White Castle’s position that the statute
of limitations for BIPA claims has not been definitively resolved and that such claims are
                                                     5
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 6 of 15 PageID #:918




       As a general matter, under Illinois law, a cause of action accrues and the “limitations period

begins to run when facts exist that authorize one party to maintain an action against another.”

Feltmeier v. Feltmeier, 207 Ill. 2d 263, 278, 798 N.E.2d 75, 85 (Ill. 2003). On the same facts,

however, the parties put forth accrual dates that differ by roughly 10 years: White Castle argues

that the claims accrued in mid-2008, while Ms. Cothron contends that at least a portion of her

claims accrued in 2018. How so far apart? The ten-year delay stems from accepting either of Ms.

Cothron’s two theories of accrual. First, Ms. Cothron contends that the alleged BIPA violations

can be understood as falling under an exception to the general rule governing accrual, the

continuing violation exception. “[U]nder the ‘continuing tort’ or ‘continuing violation’ rule,

‘where a tort involves a continuing or repeated injury, the limitations period does not begin to run

until the date of the last injury or the date the tortious acts cease.’” Id. (quoting Belleville Toyota,

Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill.2d 325, 345, 770 N.E.2d 177 (Ill. 2002)).

       Applying this doctrine, Ms. Cothron argues that the statute of limitations did not begin to

run on any portion of her claim until the final violation (the last time White Castle collected and

disseminated her fingerprint before she received BIPA notice and provided her consent). In the

alternative, Ms. Cothron contends that each post-BIPA scan of her fingerprint constituted a

separate violation of Section 15(b) and each disclosure to a third-party over that same period a

separate violation of Section 15(d), with each violation accruing at the time of occurrence. Under

this theory, at least a portion of Ms. Cothron’s claims did not accrue until 2018 and would therefore




potentially subject to a “one-, two-, or five-year statute of limitations.” Mot. J. Pleadings 1, ECF
No. 120. Nonetheless, the Court also acknowledges Ms. Cothron’s argument that “[e]very trial
court that has decided the issue has unanimously held the five-year ‘catch-all’ limitations period
applies.” Pl.’s Resp. 8, ECF No. 123.
                                                       6
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 7 of 15 PageID #:919




be timely under any statute of limitations. White Castle rejects both theories, arguing instead that

the complaint describes a single violation of Section 15(b) and a single violation of Section 15(d),

both of which occurred and accrued “in 2008, during the first post-BIPA finger-scan that she

alleges violated BIPA.” Mot. J. Pleadings 10, ECF No. 120. The Court considers each argument

in turn.

           A. Continuing Violation Exception

           At the outset, it is worth noting that Ms. Cothron’s invocation of the continuing violation

exception is ambiguous: it is unclear whether, in her view, White Castle’s alleged course of

conduct amounts to a single ongoing violation of each of the two BIPA provisions at issue or

whether her argument is that White Castle violated the statute’s terms repeatedly but the violations

should be viewed as a continuous whole for prescriptive purposes only. Under either interpretation,

however, the argument fails.

           The continuing violation doctrine is a well-established, but limited exception to the general

rule of accrual. In Feltmeier, the Illinois Supreme Court limned the doctrine’s scope: “A

continuing violation or tort is occasioned by continuing unlawful acts and conduct, not by

continual ill effects from an initial violation.” 207 Ill. 2d at 278, 798 N.E.2d at 85. And those

unlawful acts must produce a certain sort of injury for the doctrine to apply: the purpose of the

doctrine is “to allow suit to be delayed until a series of wrongful acts blossoms into an injury on

which suit can be brought.” Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d 797, 801 (7th

Cir. 2008). Thus, the continuing violation doctrine is “misnamed”—“it is [ ] a doctrine not about

a continuing, but about a cumulative, violation.” Id. See also Rodrigue v. Olin Employees Credit

Union, 406 F.3d 434, 442 (7th Cir. 2005) (“Where a cause of action arises not from individually

identifiable wrongs but rather from a series of acts considered collectively, the Illinois Supreme
                                                        7
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 8 of 15 PageID #:920




Court has deemed application of the continuing violation rule appropriate.”). By contrast, “the

continuing violation rule does not apply to a series of discrete acts, each of which is independently

actionable, even if those acts form an overall pattern of wrongdoing.” Id. at 443. Compare

Cunningham v. Huffman, 154 Ill. 2d 398, 406, 609 N.E.2d 321, 324-325 (Ill. 1993) (“When the

cumulative results of continued negligence is the cause of the injury, the statute of repose cannot

start to run until the last date of negligent treatment.”), with Belleville Toyota, 199 Ill. 2d at 349,

770 N.E.2d at 192 (“Rather, each allocation constituted a separate violation of section 4 of the Act,

each violation supporting a separate cause of action. Based on the foregoing, we agree with

defendants that the appellate court erred in affirming the trial court’s application of the so-called

continuing violation rule.”).

       BIPA claims do not fall within the limited purview of this exception. The Illinois Supreme

Court has held that a person is “‘aggrieved within the meaning of Section 20 of the [BIPA] and

entitled to seek recovery under that provision” whenever “a private entity fails to comply with one

of section 15’s requirements.” Rosenbach v. Six Flags Entm’t Corp., 432 Ill. Dec. 654, 663, 129

N.E.3d 1197, 1206 (Ill. 2019). And, as relevant here, Sections 15(b) and 15(d) impose obligations

that are violated through discrete individual acts, not accumulated courses of conduct. Section

15(b) provides that no private entity “may collect, capture, purchase, receive through trade, or

otherwise obtain” a person’s biometric information unless it first receives that person’s informed

consent. 740 ILCS 14/15(b). This requirement is violated—fully and immediately—when a party

collects biometric information without the necessary disclosure and consent. Similarly, Section

15(d) states that entities in possession of biometric data may only disclose or “otherwise

disseminate” a person’s data upon obtaining the person’s consent or in limited other circumstances

inapplicable here. 740 ILCS 14/15(d). Like Section 15(b), an entity violates this obligation the
                                                      8
   Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 9 of 15 PageID #:921




moment that, absent consent, it discloses or otherwise disseminates a person’s biometric

information to a third party. The injuries resulting from these violations do not need time to

blossom or accumulate. Time may exacerbate them, but an injury occurs immediately upon

violation.5 Cf. Bryant v. Compass Grp. USA, Inc., 958 F.3d 617, 627 (7th Cir. 2020), as amended

on denial of reh’g and reh’g en banc (June 30, 2020) (by failing to obtain informed consent,

defendant “inflicted the concrete injury BIPA intended to protect against, i.e. a consumer’s loss of

the power and ability to make informed decisions about the collection, storage, and use of her

biometric information.”).

          On the facts set forth in the pleadings, White Castle violated Section 15(b) when it first

scanned Ms. Cothron’s fingerprint and violated Section 15(d) when it first disclosed her biometric

information to a third party. At that point, Ms. Cothron’s injuries stemming from those actions

were immediately and independently actionable. Even if White Castle repeatedly violated BIPA’s

terms—a possibility discussed below—that would not transform the violations into a continuing

violation. See Belleville Toyota, 199 Ill. 2d at 348-49, 770 N.E.2d at 192 (“Although we recognize

that the allocations were repeated, we cannot conclude that defendants’ conduct somehow

constituted one, continuing, unbroken, decade-long violation of the Act.”). This case presents a

substantially similar question to the one confronted in Belleville Toyota and the Court views it as

a good “indicator of how the [Illinois Supreme] Court would decide this case.” Rodrigue, 406 F.3d

at 444.




          5
         The Court notes that BIPA provides for either liquidated or actual damages, whichever is
greater. 740 ILCS 14/20. While actual damages might not be immediately obvious and could
emerge at any point after an unlawful scan or disclosure, there is nothing cumulative about the
damages that would require treating a series of violations as a continuous whole.
                                                      9
  Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 10 of 15 PageID #:922




       In sum, the Court finds that the continuing violation doctrine does not apply to BIPA

violations—at least not to those at issue here—and, as a result, Ms. Cothron’s right to sue for those

violations accrued when the violations occurred. The next question is: when did the alleged

violations occur?

       II. BIPA Violations Alleged in the Second Amended Complaint

       As an alternative argument, Ms. Cothron contends that each post-BIPA scan of her

fingerprint constituted an independent violation of Section 15(b) and each disclosure to a third

party over that same period violated Section 15(d). Because Ms. Cothron has alleged scans and

disclosures occurring within a year of filing suit, this alternative theory would also render at least

some of her claims timely.6

       The question of what constitutes a violation of BIPA’s terms is a pure question of statutory

interpretation, and the Illinois Supreme Court has counseled that the “most reliable indicator” of

legislative intent is “the language of the statute.” Michigan Ave. Nat. Bank v. Cty. of Cook, 191 Ill.

2d 493, 504, 732 N.E.2d 528, 535 (Ill. 2000). “The statutory language must be given its plain and

ordinary meaning, and, where the language is clear and unambiguous, we must apply the statute

without resort to further aids of statutory construction.” Id. Therefore, the analysis must begin with

the text of Sections 15(b) and 15(d).

       In full, Section 15(b) provides:

       No private entity may collect, capture, purchase, receive through trade, or otherwise
       obtain a person’s or a customer’s biometric identifier or biometric information,
       unless it first:




       6
           As noted supra note 4, the shortest potentially applicable statute of limitations is one year.
                                                       10
  Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 11 of 15 PageID #:923




               (1) informs the subject or the subject’s legally authorized representative in
               writing that a biometric identifier or biometric information is being
               collected or stored;

               (2) informs the subject or the subject’s legally authorized representative in
               writing of the specific purpose and length of term for which a biometric
               identifier or biometric information is being collected, stored, and used; and

               (3) receives a written release executed by the subject of the biometric
               identifier or biometric information or the subject’s legally authorized
               representative.

740 ILCS 14/15(b). In the Court’s view, this text is unambiguous and therefore dispositive. A party

violates Section 15(b) when it collects, captures, or otherwise obtains a person’s biometric

information without prior informed consent. This is true the first time an entity scans a fingerprint

or otherwise collects biometric information, but it is no less true with each subsequent scan or

collection. Consider a fingerprint-based system like the one described in Ms. Cothron’s complaint.

Each time an employee scans her fingerprint to access the system, the system must capture her

biometric information and compare that newly captured information to the original scan (stored in

an off-site database by one of the third-parties with which White Castle contracted).7 In other

words, the biometric information acts like an account password—upon each use, the information

must be provided to the system so that the system can verify the user’s identity.




       7
          One fact question that may be of particular significance to liability under Section 15(d) is
where the comparison takes place. Must White Castle send the newly collected fingerprint scan to
one of the third parties in order for the comparison to be made at an off-site location or does White
Castle retrieve the information from the off-site location such that the comparison takes place at
the White Castle location? It is entirely unclear, however, why the statute is designed such that
this distinction should matter to the question of liability; the privacy concerns are implicated
equally whether the new data is sent off-site for comparison or the old data is retrieved from an
off-site location so that the comparison can take place on-site.
                                                     11
  Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 12 of 15 PageID #:924




        In its only text-based argument to the contrary, White Castle points to the statute’s language

requiring that informed consent be acquired before collection. That means, White Castle urges,

that it is the failure to provide notice that is the violation, not the collection of the data. But that

reading simply ignores the required element of collection. There is no violation of Section 15(b)

without collection; unlike Section 15(a), a failure to disclose information is not itself a violation.

Section 15(b) is violated only where there is both a failure to provide specific information about

collection of biometric data and collection of that data. A statutory requirement indicating when

certain information must be provided, moreover, is different than a requirement indicating for

which collections that provision of information is required. The text of Section 15(b) does indicate

when consent must be acquired, but it does not differentiate between the first collection and

subsequent collections: for any and all collections, consent must be obtained “first.” 740 ILCS

14/15(b).

        This understanding of the consent requirement is entirely consistent with the possibility of

consent covering multiple future scans (e.g., all scans in the context of employment). Section 15(b)

provides for consent through “written release,” which is defined elsewhere in the statute as

“informed written consent or, in the context of employment, a release executed by an employee as

a condition of employment.” 740 ILCS 14/10. To comply with Section 15(b), White Castle could

have provided Ms. Cothron with a release informing her of “the specific purpose and length of

term” for which her information was being used and requiring her consent to all future scans

consistent with those uses as a condition of employment. 740 ILCS 14/15(b). On the facts alleged,

however, it did not do so until 2018 at the earliest; as for the intervening years, the only possible

conclusion is that White Castle violated Section 15(b) repeatedly when it collected her biometric

data without first having obtained her informed consent.
                                                      12
  Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 13 of 15 PageID #:925




       The language of Section 15(d) requires the same result. In relevant part, Section 15(d)

provides:

       No private entity in possession of a biometric identifier or biometric information
       may disclose, redisclose, or otherwise disseminate a person’s or a customer's
       biometric identifier or biometric information unless:

               (1) the subject of the biometric identifier or biometric information or the
               subject’s legally authorized representative consents to the disclosure or
               redisclosure

740 ILCS 14/15(d). Again, each time an entity discloses or otherwise disseminates biometric

information without consent, it violates the statute. This conclusion is especially unavoidable

where, as here, the statute includes “redisclose” in the list of actions that cannot be taken without

consent. As a result, even where an entity transmits the biometric information to a third party to

which it has previously transmitted that same information, the redisclosure requires consent. Here,

White Castle does not provide a single text-based argument to the contrary. And again, the Court

notes that, as with Section 15(b), it is consistent with the statutory language to obtain consent for

multiple future disclosures through a single written release. But it is also once again true that White

Castle failed to do so until 2018 at the earliest. Therefore, each time that White Castle disclosed

Ms. Cothron’s biometric information to a third party without consent, it violated Section 15(d).

       Instead of providing a plausible alternative reading of the statutory text, White Castle

maintains that reading Section 15(b) and Section 15(d) this way would lead to absurd results

because the statutory damages for each violation—if defined as every unauthorized scan or

disclosure of Ms. Cothron’s fingerprint—would be crippling. And the Court fully acknowledges

the large damage awards that may result from this reading of the statute. But, as an initial matter,

such results are not necessarily “absurd,” as White Castle insists; as the Illinois Supreme Court

explained in Rosenbach, “subjecting private entities who fail to follow the statute’s requirements
                                                      13
  Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 14 of 15 PageID #:926




to substantial potential liability, including liquidated damages, injunctions, attorney fees, and

litigation expenses ‘for each violation’ of the law” is one of the principal means that the Illinois

legislature adopted to achieve BIPA’s objectives of protecting biometric information. Rosenbach,

432 Ill. Dec. at 663, 129 N.E.3d at 1207. And absurd or not, the Illinois Supreme Court has

repeatedly held that, where statutory language is clear, it must be given effect:

       Where the words employed in a legislative enactment are free from ambiguity or
       doubt, they must be given effect by the courts even though the consequences may
       be harsh, unjust, absurd or unwise. Such consequences can be avoided only by a
       change of the law, not by judicial construction.

Petersen v. Wallach, 198 Ill. 2d 439, 447, 764 N.E.2d 19, 24 (Ill. 2002) (cleaned up) (emphasis

added). As a result, the Court is bound by the clear text of the statute. If the Illinois legislature

agrees that this reading of BIPA is absurd, it is of course free to modify the statute to make its

intention pellucid. But it is not the role of a court—particularly a federal court—to rewrite a state

statute to avoid a construction that may penalize violations severely. In any event, this Court’s

ruling is unlikely to be the last word on this subject. On appeal—and possibly upon certification

to the Illinois Supreme Court8—White Castle will have ample opportunity to explain why it is

absurd to suppose that the legislature sought to impose harsh sanctions on Illinois businesses that

ignored the requirements of BIPA for more than a decade.

       In sum, the Court concludes that Ms. Cothron has alleged multiple timely violations of

both Section 15(b) and Section 15(d). According to BIPA Section 20, she can recover “for each

violation.” 740 ILCS 14/20. The number of those timely violations will be resolved at a future

point when, in accordance with White Castle’s request, further briefing is devoted to the issue of



       8
        The Illinois Supreme Court accepts certified questions from federal courts of appeals but
not from federal district courts. See Ill. S. Ct. Rule 20.
                                                     14
  Case: 1:19-cv-00382 Document #: 125 Filed: 08/07/20 Page 15 of 15 PageID #:927




the applicable statute of limitations. For the present, however, it is clear that at least some of her

claims survive under this reading of the statute and, therefore, White Castle’s motion for judgment

on the pleadings is denied.




 Date: August 7, 2020                                        John J. Tharp, Jr.
                                                             United States District Judge




                                                     15
